162 F.3d 1151
Stuart Rhodes, Ingrid Rhodes, t/a Rhodestar Realty Company,Omni Distribution Systems, Inc., Corporation ofState of New Jerseyv.Township of Saddle Brook, a Municipal Corporation of Stateof New Jersey, Members of Town Council of Saddle Brook,Raymond Santa Lucia, John Sistaro, Robert Kugler, RobertWhite, John Rendzia, Charles Cerone, Joseph Carroll, JaneDoe, John Doe
NO. 97-5691
United States Court of Appeals,Third Circuit.
June 26, 1998

Appeal From:  D.N.J. ,No.9700068 ,
Wolin, J.


1
Affirmed.